Name: Commission Regulation (EC) No 2935/94 of 2 December 1994 on the supply of corned beef as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 12. 94 Official Journal of the European Communities No L 310/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EQ No 2935/94 of 2 December 1994 on the supply of corned beef as food aid amended by Regulation (EEC) No 790/91 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients ECU 197 600 of corned beef ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as Article 1 Corned beef shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370 , 30 . 12. 1986, p. 1 . O OJ No L 174, 7. 7 . 1990, p. 6 . O OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 310/2 Official Journal of the European Communities 3. 12. 94 ANNEX LOT A 1 . Operation No ('): 387/94 2. Programme : 1994 3. Recipient (2) : UNHCR, BoÃ ®te postale 2500, CH-1211 GenÃ ¨ve 2 DÃ ©pÃ ´t (tel. (41 22) 739 81 37 ; fax 731 07 76 ; telex 412404 CHHCR (Mme Seinet)) 4. Representative of the recipient : UNHCR Liaison Office c/o Hotel Razdan, Yerevan, Armenia (tel . (007 8852) 56 08 44 ; fax 15 14 50) 5. Place or country of destination : Armenia 6. Product to be mobilized : corned beef 7. Characteristics and quality of the goods (3): OJ No C 114, 29 . 4. 1991 , p. 1 (under VII A ( 1 ) 8 . Total quantity : Quantity specified in the tender for a total amount of ECU 197 600 in pursuance of Article 7 (3) (h) of Regulation (EEC) No 2200/87. The tender shall be expressed in kilogrammes of net product. 9 . Number of lots : one 10. Packaging and marking (5) (*) : OJ No C 1 14, 29. 4. 1991 , p . 1 (under VIII A (2) and VIII A (3)) Markings in English 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination (*) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : see point 4 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Q 18 . Deadline for the supply : 12. 3 . 1995 19 . Procedure for determining the costs of supply : tendering procedure 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 19 . 12. 1994 (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3 . 1 . 1995 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Ã ) (c) deadline for the supply : 26. 3 . 1995 22. Amount of tendering security : ECU 3 952 23 . Amount of delivery security : ECU 19 760 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles ; (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : refunds only for products covered by product code 1602 50 31 125 or 1602 50 31 325, referred to in Commission Regulation (EC) No 3567/93 (OJ No L 327, 28 . 12. 1993, p. 1 ). The refunds are those which are applicable at the date of expiry of the period allowed for the submission of tenders. 3 . 12. 94 Official Journal of the European Communities No L 310/3 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 and iodine-131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  sanitary certificate . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Arlticle 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The profisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5 . 1993, p. 106), as amended by Regulation (EC) No 547/94 (OJ No L 69, 12. 3 . 1994, p. 1 ) shall not apply to this amount. (*) Notwithstanding OJ No C 114, point VIIA. (3) (c) is replaced by the following : 'the words "European Community'". (6) Notwithstanding Article 7 (3) (f) of Regulation (EEC) No 2200/87, one single tender corresponding to the foreseen supply stage shall be presented. However, the tender shall indicate distinctly an amount expressed in ecus relating to the total transport costs beyond the supply stage free at port of shipment. Q The provisions of Article 9 (4) of Regulation (EEC) 2200/87 shall not be applicable. (8) The cartons shall be stacked on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features : four-way entry, non-reversible, with wings ; a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ; a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm ; three bearers measuring 100 mm in width and of a thickness of 22 mm ; nine dowels : 100 x 100 x 78 mm minimum ; the palletized cartons shall be covered by a shrink film of a thickness of at least 1 50 microns ; the cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges ; the whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles.